

FIRST AMENDMENT
TO THE CIRCOR INTERNATIONAL, INC.
MANAGEMENT STOCK PURCHASE PLAN

(As Amended and Restated as of January 1, 2017)


WHEREAS, the stockholders of CIRCOR International, Inc. (the “Company”) approved
the establishment of the 2019 CIRCOR International, Inc. Stock Option and
Incentive Plan at its 2019 stockholders’ meeting on May 9, 2019;
WHEREAS, CIRCOR’S stockholders authorized the use of the share reserve under the
2019 Plan to grant restricted stock units in connection with the CIRCOR
International, Inc. Management Stock Purchase Plan (the “Plan”); and
WHEREAS, the Company is authorized to take all necessary and appropriate actions
to establish the 2019 Plan.
NOW THEREFORE, the Plan is hereby amended effective as of the date set forth
below as follows:
1.    The last two sentences of Article I of the Plan are hereby deleted in its
entirety and replaced with following:
“RSUs were granted under the Company’s Amended and Restated 1999 Stock Option
and Incentive Plan with respect to amounts deferred under the Plan before April
30, 2014 and the 2014 Stock Option and Incentive Plan for amounts deferred under
the Plan on and after April 30, 2014 but before May 9, 2019. RSUs granted after
May 9, 2019 in connection with the Plan shall be charged against, and subject
to, the CIRCOR International, Inc. Stock Option and Incentive Plan (the “2019
Incentive Plan”). All capitalized terms used herein shall have the same meaning
as set forth in the 2019 Incentive Plan unless otherwise specified herein.”
2.    All other terms, conditions and provisions of the Plan remain unchanged
and in full force and effect as provided for in the Plan.
Executed this 25th day of September, 2019 by a duly authorized officer of CIRCOR
International, Inc.


CIRCOR INTERNATIONAL, INC.
 


By:
/s/ Kevin Chapman             

Kevin Chapman
Secretary


